EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the purchase of shares on the Nasdaq National Market System. The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 12/21/20091 Purchase $5.4437 5167 12/22/20092 Purchase 5.4888 39690 1/11/20103 Purchase 5.9986 10900 1/12/20104 Purchase 5.8895 8826 1/13/20105 Purchase 5.8018 13600 1/14/20106 Purchase 5.965 5999 1/15/20107 Purchase 5.905 9000 1/19/20108 Purchase 5.9578 33657 1/20/20109 Purchase 5.9444 16514 1/21/201010 Purchase 5.8725 24270 1/22/201011 Purchase 5.7955 11862 1/25/201012 Purchase 5.6694 15426 1/26/201013 Purchase 5.6303 19900 1/27/201014 Purchase 5.5939 3800 1 This transaction was executed in multiple trades at prices ranging from $5.38 - 2 This transaction was executed in multiple trades at prices ranging from $5.37 - 3 This transaction was executed in multiple trades at prices ranging from $5.99 - 4 This transaction was executed in multiple trades at prices ranging from $5.88 - 5 This transaction was executed in multiple trades at prices ranging from $5.75 - 6 This transaction was executed in multiple trades at prices ranging from $5.90 - 7 This transaction was executed in multiple trades at prices ranging from $5.83 - 8 This transaction was executed in multiple trades at prices ranging from $5.93 - 9 This transaction was executed in multiple trades at prices ranging from $5.86 - 10 This transaction was executed in multiple trades at prices ranging from $5.72 - 11 This transaction was executed in multiple trades at prices ranging from $5.72 - 12 This transaction was executed in multiple trades at prices ranging from $5.60 - 13 This transaction was executed in multiple trades at prices ranging from $5.57 - 14 This transaction was executed in multiple trades at prices ranging from $5.56 - Date Type Price Shares 1/28/201015 Purchase $5.862 6100 1/29/201016 Purchase 5.7854 20700 2/1/201017 Purchase 5.7513 7261 2/2/201018 Purchase 5.9431 10201 2/3/201019 Purchase 5.9418 18657 2/4/201020 Purchase 5.8034 29389 2/5/201021 Purchase 5.6497 12936 2/8/201022 Purchase 5.7121 6330 2/9/201023 Purchase 5.6582 5700 2/10/201024 Purchase 5.6095 5610 2/11/201025 Purchase 5.7601 2698 15 This transaction was executed in multiple trades at prices ranging from $5.76 - 16 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 17 This transaction was executed in multiple trades at prices ranging from $5.60 - 18 This transaction was executed in multiple trades at prices ranging from $5.82 - 19 This transaction was executed in multiple trades at prices ranging from $5.80 - 20 This transaction was executed in multiple trades at prices ranging from $5.75 - 21 This transaction was executed in multiple trades at prices ranging from $5.55 - 22 This transaction was executed in multiple trades at prices ranging from $5.69 - 23 This transaction was executed in multiple trades at prices ranging from $5.62 - 24 This transaction was executed in multiple trades at prices ranging from $5.59 - 25 This transaction was executed in multiple trades at prices ranging from $5.65 -
